                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-02039-CMA-NYW

YOURAS ZIANKOVICH,

      Plaintiff,

v.

BRYON M. LARGE, and
JESSICA E. YATES,

      Defendants.

         RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

Magistrate Judge Nina Y. Wang

      This matter comes before the court for recommendation on pro se 1 Plaintiff

Youras Ziankovich’s (“Plaintiff” or “Mr. Ziankovich”) “Memorandum of Law in Support of

the Fourth Application for Temporary Restraining Order and Order to Show Cause Why

a Preliminary Injunction Should Not Be Issued” (the “Motion” or “Fourth Motion for

TRO”), filed January 23, 2019. See [#48]. This court considers the Motion pursuant to

28 U.S.C. § 636(b) and the Memorandum dated January 23, 2019 [#51]. This court

concludes that oral argument will not materially assist in the resolution of this matter.

Accordingly, upon careful review of the Motion and associated briefing, the record, and

applicable law, this court respectfully RECOMMENDS that the Fourth Motion for TRO

be DENIED.


1 Though proceeding pro se, Plaintiff alleges that he is an attorney licensed to practice
law in the state of New York. [#1 at 2]. As such, this court does not afford Plaintiff’s
pleadings and filings a liberal construction. See Committee on the Conduct of Attorneys
v. Oliver, 510 F.3d 1219, 1223 (10th Cir. 2007); Tatten v. Bank of Am. Corp., 562 F.
App’x 718, 720 (10th Cir. 2014).
                                      BACKGROUND

         Plaintiff commenced this action on August 24, 2017.         [#1].   The Complaint

alleged that Plaintiff’s primary residence and one of his business offices was located in

Colorado, and stated that this “is an action for declaratory relief commenced pursuant to

28 U.S.C. § 2201 and in accordance with the Rule 57 of the Federal Rules of Civil

Procedure.” [#1 at 2]. Plaintiff seeks declaratory relief that Defendants Bryon M. Large

and Jessica Yates 2 (collectively, “Defendants”), both of whom are legal counsel within

the Colorado Office of Attorney Regulation Counsel, had no authority to initiate an

attorney disciplinary action against Plaintiff, because Plaintiff is not and has never been

licensed in the state of Colorado; does not practice before Colorado state courts and/or

agencies; and only practices federal immigration law in the State pursuant to 8 C.F.R.

§ 292.1(a)(1). [Id.]; see also [#14-1]. Plaintiff argued that Defendants lack jurisdiction to

initiate disciplinary proceedings under the Colorado Supreme Court’s attorney

regulations, as he only practices in federal court and is subject only to New York’s

attorney regulations as a licensed New York attorney. See [#14-1 at 3-6]. Plaintiff

contended that then-pending disciplinary action, Case No. 17PDJ037, posed an

imminent threat of danger and irreparable harm, because he may be required to

disclose sensitive client information that may also subject him to discipline in New York,

and that any disciplinary sanctions imposed may negatively affect his reputation. [Id. at

6-7].

         On August 31, 2017, Plaintiff filed his First Motion for TRO seeking to enjoin the

disciplinary action pending in state court. [#5]. The undersigned then had the case

redrawn to a District Judge pursuant to Local Rule 40.1(c)(2)(a).            See [#6].   The
2   Jessica Yates replaced James Coyle as Defendant in this action. See [#56; #57].
                                             2
presiding judge, the Honorable Christine M. Arguello, then referred the First Motion for

TRO to the undersigned Magistrate Judge on September 6, 2017.               [#9].   Before

addressing the merits of the first Motion for TRO, however, this court issued an Order to

Show Cause directing Plaintiff to clarify the basis for federal subject matter jurisdiction

over this action. See [#11 at 3].

          Plaintiff filed his Amended Complaint on September 10, 2017, which this court

also construed as his Response to the Order to Show Cause.              See [#12].    The

Amended Complaint indicates that Plaintiff invokes this court’s federal question

jurisdiction under 28 U.S.C. § 1331, and asserts several new claims against Defendants

pursuant to 42 U.S.C. § 1983 for violations of his First, Fifth, and Fourteenth

Amendment rights, as well as a claim for violations of the Commerce Clause, art. I, § 8,

cl. 3 of the United States Constitution. See [id. at 5-6]. Plaintiff requests declaratory

relief.     [Id. at 5].   Given Plaintiff’s Amended Complaint, this court issued a

Recommendation to deny as moot Plaintiff’s First Motion for TRO, see [#13], which

Judge Arguello adopted on October 5, 2017, see [#20]. Plaintiff filed his Second Motion

for TRO on September 14, 2017. [#14].

          Defendants entered their appearance on September 7, 2017.            See [#10].

Pursuant to the executed summonses, Defendants were to file their answer or

responsive pleading to Plaintiff’s Complaint [#1] on or before September 15, 2017. See

[#4]. On September 25, 2017, Defendants filed a Motion to Dismiss [#18], and on

October 5, 2017, Defendants filed a Response to the Second Motion for TRO [#19].

This court recommended denying without prejudice Mr. Ziankovich’s Second Motion for

TRO and dismissing this action without prejudice pursuant to Younger v. Harris, 401



                                            3
U.S. 37 (1971), given the ongoing state disciplinary proceedings. See [#21]. Judge

Arguello adopted the Recommendation in full, and dismissed Plaintiff’s Amended

Complaint without prejudice on October 31, 2017. See [#23; #24].

      Following Judge Arguello’s denial of his post-judgment motion, see [#29], Plaintiff

appealed this matter to the United States Court of Appeals for the Tenth Circuit (“Tenth

Circuit”). See [#30]. On December 26, 2018, the Tenth Circuit reversed and remanded

the dismissal of Mr. Ziankovich’s Amended Complaint because, in the interim, the state

disciplinary proceedings had terminated, and thus Younger abstention was no longer

appropriate. See [#36]. That same day, Plaintiff filed his Third Motion for TRO [#38],

which Judge Arguello struck given that the Tenth Circuit had yet to issue its mandate,

see [#47]. Mr. Ziankovich also filed Motions for Entry of Default as to Defendants, but

default did not enter because the court did not have jurisdiction to act on the motions

before the Tenth Circuit’s mandate issued and because Defendants had filed a Motion

seeking an abeyance of its response obligations to the Third Motion for TRO. See

[#46]. The Tenth Circuit issued its mandate on January 23, 2019. See [#49].

      Plaintiff filed the instant Motion on January 23, 2019. See [#48]. Plaintiff asserts

that on June 20, 2018, following a hearing, the presiding disciplinary judge issued an

Amended Opinion and Order finding that Mr. Ziankovich had violated several Colorado

Rules of Professional Conduct warranting sanctions. See [id. at ¶¶ 14, 19-20; #48-5].

Plaintiff appealed that determination to the Colorado Supreme Court on or about July 9,

2018, see [#48 at ¶ 21], and the presiding disciplinary judge granted Plaintiff’s motion to

stay the imposition of sanctions pending his appeal, see [id. at ¶¶ 22-23]. According to

Plaintiff, Defendants twice moved to lift the stay, and the presiding disciplinary judge



                                            4
lifted the stay on October 8, 2018, and later issued an Order Notice of Suspension on

October 31, 2018. See [id. at ¶¶ 24, 26-27]. Plaintiff alleges he moved from Colorado

and shut down his Colorado law practice. See [id. at ¶¶ 9, 25].

       Defendants have since responded in opposition to the Fourth Motion for TRO.

See [#55]. They argue that the court should deny the Motion for several reasons:

(1) Plaintiff’s request for injunctive relief is now moot because Plaintiff abandoned this

request, presumably when the Colorado Supreme Court upheld the presiding

disciplinary judge’s sanctions on February 1, 2019; (2) Plaintiff failed to follow the

procedural requirements of Rule 65 of the Federal Rules of Civil Procedure; and

(3) Plaintiff failed to satisfy his heavy burden demonstrating an entitlement to injunctive

relief. See generally [id.]. Although Plaintiff has not filed a Reply, the time for doing so

has expired, and this court concludes that it is appropriate to consider the Motion

presently. See D.C.COLO.LCivR 7.1(d). Given the issues before the court, this court

finds that an evidentiary hearing is not necessary, and I therefore consider the Parties’

arguments below.

                                   LEGAL STANDARD

       Federal Rule of Civil Procedure 65 authorizes the court to enter preliminary

injunctions and issue temporary restraining orders. Fed. R. Civ. P. 65(a), (b). “When

the opposing party actually receives notice of the application for a restraining order, the

procedure that is followed does not differ functionally from that on an application for a

preliminary injunction and the proceeding is not subject to any special requirements.”

11A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure: Civil §

2951 (3d ed.) Because Defendants have notice of the Fourth Motion for TRO, and,



                                             5
indeed, filed a Response, the court treats the Motion as a motion for preliminary

injunction.

       Courts consider a preliminary injunction an extraordinary remedy.                 See,

e.g., Winter v. Nat'l Res. Defense Council, Inc., 555 U.S. 7, 24 (2008) (citation omitted).

Thus, the right to such relief must be “clear and unequivocal.” Petrella v. Brownback,

787 F.3d 1242, 1256 (10th Cir. 2015) (quoting Beltronics USA, Inc. v. Midwest Inventory

Distrib., LLC, 562 F.3d 1067, 1070 (10th Cir. 2009)).          A party seeking preliminary

injunctive relief must satisfy four factors: (1) a likelihood of success on the merits; (2) a

likelihood that the movant will suffer irreparable harm in the absence of preliminary

relief; (3) that the balance of equities tips in the movant’s favor; and (4) that the

injunction is in the public interest. Id. at 1257.

       The primary goal of a preliminary injunction is to preserve the pre-trial status quo.

“Status quo” is defined to be the last uncontested status between the parties that

preceded the controversy until the outcome of the final hearing.             See Schrier v.

University of Colorado, 427 F.3d 1253, 1260 (10th Cir. 2005). Therefore, courts view

the following types of injunctions with caution: (1) preliminary injunctions that alter the

status quo; (2) preliminary injunctions that require the nonmoving party to take

affirmative action (“mandatory preliminary injunctions”); and (3) preliminary injunctions

that give the movant all the relief it would be entitled to if it prevailed in a full trial. 3

RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208 (10th Cir. 2009) (citing O Centro

Espirita Beneficiente Uniao Do Vegetal v. Ashcroft, 389 F.3d 973, 975 (10th Cir.

2004) (per curiam)). Movants who seek a disfavored injunction must demonstrate a


3 Here, granting Mr. Ziankovich’s Fourth Motion for TRO would effectively grant him all
the relief he seeks as if he prevailed at trial.
                                               6
substantial likelihood of success on the merits, as well as a heightened showing of the

other three elements. Id. (citing O Centro, 389 F.3d at 980). See also Fundamentalist

Church of Jesus Christ of Latter–Day Saints v. Horne, 698 F.3d 1295, 1301 (10th Cir.

2012) (the movant must show that the factors “weigh heavily and compellingly” in his or

her favor).   The court may grant a disfavored injunction only if the moving party

demonstrates that the “exigencies of the case require extraordinary interim relief,” and

satisfies the heightened burden. RoDa Drilling, 552 F.3d at 1209 (citing O Centro, 389

F.3d at 978). “The determination of whether an injunction is mandatory as opposed to

prohibitory can be vexing,” but the Tenth Circuit has explained that a mandatory

injunction affirmatively requires the non-moving party to act in a particular way. Schrier,

427 F.3d at 1261. Whether to issue a preliminary injunction lies in the sound discretion

of the trial court. See RoDa Drilling, 552 F.3d at 1208 (citations omitted).

                                       ANALYSIS

I.     Mootness

       Mootness is a threshold issue as federal court jurisdiction depends on a live case

or controversy—without a live, concrete controversy, the court cannot consider the

plaintiff’s claim(s) no matter how meritorious. Rio Grande Silvery Minnow v. Bureau of

Reclamation, 601 F.3d 1096, 1110 (10th Cir. 2010); cf. S. Utah Wilderness All. v. Smith,

110 F.3d 724, 727 (10th Cir. 1997) (noting that prudential mootness applies in

circumstances that are “so attenuated that conditions of prudence and comity for

coordinate branches of government counsel the court to stay its hand,” as in when the

plaintiff seeks an injunction against the government). The inquiry focuses on whether

the court’s determination of the issues will have “some effect in the real world,” which is



                                             7
especially true in actions for prospective relief. Wyoming v. U.S. Dep’t of Argic., 414

F.3d 1207, 1212 (10th Cir. 2005) (internal quotation marks omitted). In the context of

preliminary injunctions, “where the effective time period of the injunction has passed or

where the act sought to be enjoined has occurred,” the preliminary injunction becomes

moot. Fleming v. Gutierrez, 785 F.3d 442, 445 (10th Cir. 2015) (internal citations and

quotation marks omitted).

       Defendants first argue that Mr. Ziankovich’s Fourth Motion for TRO is moot,

because the state disciplinary proceedings concluded on February 1, 2019, when the

Colorado Supreme Court affirmed the presiding disciplinary judge’s imposition of

sanctions. See [#55 at 3]; see also [#52-3 (Order of Colorado Supreme Court affirming

the presiding disciplinary judge)]. Defendants continue that Plaintiff’s Response to their

Motion to Dismiss makes clear that Mr. Ziankovich seeks only declaratory relief, see

[#54 at ¶¶ 2, 15, 17], and thus there is nothing for this court to enjoin, see [#55 at 3].

This court respectfully agrees.

       Plaintiff has not filed his Reply in support of his Fourth Motion for TRO and

therefore does not address this contention, but the Motion indicates that this action is

one “for declaratory relief, which shall effectively bar a discipline action commenced by

[Defendants] . . . against Plaintiff[.]” [#48 at ¶ 1]. Indeed, Plaintiff’s prayer for relief

seeks a “Temporary Restraining Order and Order to Show Cause Why a Preliminary

Injunction Should Not Be Issued against Defendants, which effectively stay the

proceeding pending against him while this action is pending.” [Id. at p. 7]. Thus, I

interpret Mr. Ziankovich’s Motion as requesting that this court enjoin the underlying state

disciplinary proceedings while this federal action proceeds.



                                             8
       But as Defendants note, the Colorado Supreme Court recently affirmed the

presiding disciplinary judge’s imposition of sanctions.       See [#52-3].     Indeed, Mr.

Ziankovich’s Response to Defendants’ Motion to Dismiss seems to concede that this

suit is one “for declaratory relief only” as “to the findings of facts by this Court.” [#54

at ¶¶ 1, 15, 17]. Nor is it clear from Plaintiff’s Motion or filings that he seeks to enjoin

the Order and Notice of Suspension issued by the presiding disciplinary judge on

October 31, 2018.     See [#48 at ¶ 27].     It therefore appears that the action to be

enjoined has occurred, rendering the Motion moot. See Fleming, 785 F.3d at 445.

II.    Merits

       To the extent Plaintiff’s Fourth Motion for TRO is not moot, Defendants contend

that the Motion is both procedurally and substantively deficient. See [#55 at 3]. While

this court agrees that the Motion fails to comply with the affidavit and notice

requirements under Rule 65(b)(1) of the Federal Rules of Civil Procedure governing

temporary restraining orders, this deficiency is not fatal to Plaintiff’s request for a

preliminary injunction. Cf. Williams v. BAC Home Loans Servicing, No. 10-CV-01805-

MSK, 2010 WL 3025553, at *1 (D. Colo. July 30, 2010) (finding that pro se plaintiffs

must comply with the procedural requirements under Rule 65(b)(1)). Nevertheless, this

court agrees that Mr. Ziankovich fails to make the substantive showings necessary for a

preliminary injunction, namely, a substantial likelihood of success on the merits.         I

therefore focus exclusively on this first factor. See Johnson & Johnson Vision Care, Inc.

v. Reyes, 665 F. App’x 736, 747 (10th Cir. 2016) (“Because we conclude that the district

court didn’t abuse its discretion in concluding that the Manufacturers are unlikely to




                                             9
succeed on the merits of their claims, it is unnecessary to address the remaining factors

of the preliminary injunction standard.”).

       1.     Substantial Likelihood of Success on the Merits

       Defendants argue that Mr. Ziankovich cannot demonstrate a substantial

likelihood of success on the merits because his Amended Complaint fails to state a

plausible claim for relief. See [#55 at 4]. 4 Specifically, Defendants contend that they

may regulate out-of-state attorneys providing legal services to Coloradoans; that

Plaintiff’s factual allegations fall short of the plausibility standard under Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007)”; that “Plaintiff’s claims are not cognizable as a

matter of law”; and that issue and claim preclusion foreclose Plaintiff’s claims. See [id.].

For the following reasons, I conclude that Mr. Ziankovich fails to demonstrate a

substantial likelihood of success on the merits.

       At bottom, Mr. Ziankovich predicates his Fourth Motion for TRO on his belief that

the State of Colorado cannot regulate his ability to practice immigration law in the

United States District Court for the District of Colorado. See [#48 at ¶¶ 19-22]. Doing

so, Plaintiff argues, violates the Supremacy Clause of the United States Constitution.

See [id. at ¶¶ 20-29]. Plaintiff contends that Defendants do not have jurisdiction over

him, and thus the state disciplinary proceedings violate his constitutional rights. See [id.

at ¶¶ 30-35]. I respectfully disagree.



4 Defendants purport to incorporate by reference their entire Motion to Dismiss [#52],
see [#55 at 4]; to do so properly, however, Defendants “must specifically identify which
portions of the prior pleading are adopted therein.” Lowden v. William M. Mercer, Inc.,
903 F. Supp. 212, 216 (D. Mass. 1995) (internal quotation marks omitted). Thus, while
this court acknowledges the overlap in arguments, it will not specifically address the
Motion to Dismiss. Rather, per Judge Arguello’s referral, this court will issue a separate
Recommendation on the Motion to Dismiss at a later date.
                                             10
      To start, Mr. Ziankovich again relies on the Supreme Court of the United States’

decision in Sperry v. State of Fla. ex rel. Florida Bar, 373 U.S. 379 (1963). There the

Supreme Court considered whether the Florida Bar could enjoin a “practitioner

registered to practice before the United States Patent Office . . . [that] has not been

admitted to practice law before the Florida or any other bar” from practicing before the

United States Patent Office in Florida.      See Sperry, 373 U.S. at 381-82.         While

acknowledging that prosecution and preparation of patent applications for others

constituted the practice of law and that Florida had “a substantial interest in regulating

the practice of law within the State,” id. at 383, the Supreme Court explained that state

law must yield when incompatible with federal legislation, see id. at 384. Because

Congress explicitly authorized the Commissioner of Patents to regulate the conduct of

attorneys and nonlawyers representing clients before the United States Patent Office,

the Supreme Court held

      by virtue of the Supremacy Clause, Florida may not deny to those failing
      to meet its own qualifications the right to perform the functions within the
      scope of the federal authority. A State may not enforce licensing
      requirements which, though valid in the absence of federal regulation, give
      the State’s licensing board a virtual power of review over the federal
      determination that a person or agency is qualified and entitled to perform
      certain functions, or which impose upon the performance of activity
      sanctioned by federal license additional conditions not contemplated by
      Congress.

Id. at 385 (footnotes and internal quotation marks omitted).

      Mr. Ziankovich likens his situation to that in Sperry. But as Judge Arguello has

already held, Plaintiff’s reliance on Sperry is inapposite. See [#29 at 6-7]. Plaintiff

argues that 8 C.F.R. § 292.1(a)(1) governs the practice of immigration law, with 8

C.F.R. § 1003.102 governing attorney conduct, and thus the State of Colorado cannot



                                           11
regulate his ability to practice immigration law in federal court. See [#48 at ¶¶ 19-29].

Judge Arguello explained,

       8 C.F.R. § 292.1(a)(1) is an immigration regulation from the Department of
       Homeland Security which provides that “[a] person entitled to
       representation may be represented by . . . [a]ttorneys in the United States.
       Any attorney as defined in [8 C.F.R. § 1.2].” “Attorney” is in turn defined in
       8 C.F.R. § 1.2 as “any person who is eligible to practice law in, and is a
       member in good standing of the bar of, the highest court of any State . . .
       of the United States, . . . and is not under any order suspending, enjoining,
       restraining, disbarring, or otherwise restricting him or her in the practice of
       law.” (Emphasis added.) This regulation, unlike the ones in Sperry (37
       C.F.R. §§ 1.31, 1.341 (1963)), therefore expressly contemplates state
       regulation of attorneys practicing immigration law in federal courts. By its
       own terms, the regulation implies that states have “important state
       interests” in regulating such attorneys.

[#29 at 7-8 (emphasis in original) (footnote and case citation omitted)]. This court sees

no reason to disagree with Judge Arguello or to find otherwise.

       Further, the Court of Appeals for the Ninth Circuit (“Ninth Circuit”) considered and

rejected similar arguments in Gadda v. Ashcroft, 377 F.3d 934, 943 (9th Cir. 2004). In

Gadda, the plaintiff argued that the Supreme Court of California did not have authority

to disbar him because he practiced exclusively in the immigration or federal courts of

California. See id. at 944. The Ninth Circuit rejected this contention because “[b]eyond

merely leaving room for supplementary state regulation, the immigration regulations

condition an attorney’s ability to practice in immigration court on the attorney’s good

standing as a member of the bar of a state court.” Id. at 945 (emphasis in original). The

Ninth Circuit continued that the “immigration regulations expressly allow for

supplementary state regulation[,] . . . promote reliance on and cooperation with the

states, territories, and federal courts, [and] . . . do[] not occupy the field of discipline for

immigration attorneys.” Id.; see also id. at 945-46 (noting that the Attorney General’s



                                              12
interpretation of the applicable immigration regulations highlighted “the necessary

cooperation between the federal immigration disciplinary process and that of the

states”). Thus, this court is not persuaded by Plaintiff’s assertions that the immigration

regulations preempt Colorado laws governing attorney conduct akin to the federal

legislation in Sperry.

       Relatedly, I find misplaced Plaintiff’s reliance on In re Poole, 22 F.3d 618, 620

(9th Cir. 2000), In re Desilets, 291 F.3d 925, 927-28 (6th Cir. 2002), and Baylson v.

Disciplinary Board of Supreme Court of Pennsylvania, 975 F.2d 102, 111 (3d Cir. 1992).

The Ninth Circuit in In re Poole considered a bankruptcy trustee’s challenge to an out-

of-state attorney’s collection of legal fees associated with a bankruptcy petition filed in

the United States Bankruptcy Court for the District of Arizona, and whether the term

“applicable law” in 11 U.S.C. § 101(4) 5 meant the Arizona Supreme Court’s rules

governing the practice of law in Arizona. See In re Poole, 222 F.3d at 620-22. The

trustee argued that because the out-of-state attorney was not licensed to practice law in

Arizona, he was not an attorney under “applicable law” entitled to compensation. See

id. at 620, 622. In rejecting the trustee’s challenge, the Ninth Circuit noted that “practice

before federal courts is not governed by state court rules,” and distinguished Sperry

because the State of Arizona had not imposed discipline on the out-of-state attorney nor

charged him with the unauthorized practice of law. See id. at 622. Rather, the Ninth

Circuit explained that Congress has the constitutional authority to establish laws

governing bankruptcies, and therefore state law could not provide “authority to impose



5 11 U.S.C. § 101(4) reads: “The term ‘attorney’ means attorney, professional law
association, corporation, or partnership, authorized under applicable law to practice
law.” (emphasis added).
                                             13
federal discipline,” i.e., disbarring an attorney from the federal bar. Id. at 622 (emphasis

added).

       The Sixth Circuit in In re Desilets encountered the same issue and relied heavily

on the Ninth Circuit’s reasoning. See 291 F.3d at 927-29 (discussing In re Poole, 222

F.3d at 620, 622).    The Third Circuit held that while the out-of-state attorney (“Mr.

Rittenhouse”) was not licensed in Michigan, he was properly admitted to the bar of the

United States District Court for the Western District of Michigan, and therefore was an

attorney as defined by 11 U.S.C. § 101(4). See id. at 929-31 (stating that the state

could not dictate which attorneys could practice before the federal courts). And while

the State Bar of Michigan had charged Mr. Rittenhouse with the unauthorized practice

of law, In re Desilets (like In re Poole) is distinguishable because the State Bar of

Michigan sought to enjoin Mr. Rittenhouse from practicing in federal court. See id. at

927, 930-31. No such situation exists here.

       Finally, in Baylson, the Third Circuit held that a state rule of professional conduct

requiring “a federal prosecutor to obtain prior judicial approval before serving a grand

jury subpoena on an attorney where the attorney would be asked to testify about past or

present clients” fell outside the rule-making authority of the federal district court and

violated the Supremacy Clause of the United States Constitution because it conflicted

with Rule 17 of the Federal Rules of Criminal Procedure. See Baylson, 975 F.2d at

104, 111-12. But as discussed above, Plaintiff provides no compelling argument that

Colorado’s rules governing the practice of law impermissibly conflict with federal

immigration regulations. And this court agrees with Judge Arguello that the federal




                                            14
immigration regulations “expressly contemplate[] state regulation of attorneys practicing

immigration law in federal courts.” [#29 at 7-8].

        Based on the foregoing, this court concludes that Plaintiff fails to demonstrate a

substantial likelihood of success on the merits. Accordingly, Plaintiff fails to satisfy his

heavy burden on the instant Motion.       See Attorney General of Oklahoma v. Tyson

Foods, Inc., 565 F.3d 769, 776-79 (10th Cir. 2009) (affirming the denial of a preliminary

injunction where the movant failed to demonstrate a likelihood of success on the

merits).

                                      CONCLUSION

        Therefore, for the reasons stated herein, this court respectfully RECOMMENDS

that:

        (1)   Plaintiff’s Fourth Motion for TRO [#48] be DENIED. 6


6 Within fourteen days after service of a copy of the Recommendation, any party may
serve and file written objections to the Magistrate Judge’s proposed findings and
recommendations with the Clerk of the United States District Court for the District of
Colorado. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); In re Griego, 64 F.3d 580, 583
(10th Cir. 1995). A general objection that does not put the District Court on notice of the
basis for the objection will not preserve the objection for de novo review. “[A] party’s
objections to the magistrate judge’s report and recommendation must be both timely
and specific to preserve an issue for de novo review by the district court or for appellate
review.” United States v. One Parcel of Real Property Known As 2121 East 30th Street,
Tulsa, Oklahoma, 73 F.3d 1057, 1060 (10th Cir. 1996). Failure to make timely
objections may bar de novo review by the District Judge of the Magistrate Judge’s
proposed findings and recommendations and will result in a waiver of the right to appeal
from a judgment of the district court based on the proposed findings and
recommendations of the magistrate judge. See Vega v. Suthers, 195 F.3d 573, 579-80
(10th Cir. 1999) (District Court’s decision to review a Magistrate Judge’s
recommendation de novo despite the lack of an objection does not preclude application
of the “firm waiver rule”); International Surplus Lines Insurance Co. v. Wyoming Coal
Refining Systems, Inc., 52 F.3d 901, 904 (10th Cir. 1995) (by failing to object to certain
portions of the Magistrate Judge’s order, cross-claimant had waived its right to appeal
those portions of the ruling); Ayala v. United States, 980 F.2d 1342, 1352 (10th Cir.
1992) (by their failure to file objections, plaintiffs waived their right to appeal the
Magistrate Judge’s ruling). But see Morales-Fernandez v. INS, 418 F.3d 1116, 1122
                                            15
DATED: March 8, 2019                           BY THE COURT:


                                               __________________________
                                               Nina Y. Wang
                                               United States Magistrate Judge




(10th Cir. 2005) (firm waiver rule does not apply when the interests of justice require
review).
                                          16
